ORIGINAL                                     06/28/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 22-0201


                                       DA 22-0201

                                                                              _
STEPHANIE ZITO, Personal Representative
of the ESTATE OF CHARLES EUGENE FISCH,                              JUN 2 8 2022
                                                                  Bovvu     I E.: nwo od

                                                                Clerk of Supreme Court
                                                                   State of Montana
              Appellant,
                                                                   ORDER
       v.

EILEEN GEEHAN,

              Appellee.


       On June 9, 2022, Appellee Eileen Geehan moved to dismiss this appeal on various
grounds. On June 22, 2022, Appellant Stephanie Zito, Personal Representative of the State
of Charles Eugene Fisch, responded that she did not object to dismissal. Both parties
further request their attorney fees.
       The parties agree this appeal should be dismissed. The Court has determined that
no attorney fees are warranted in this instance.
       IT IS THEREFORE ORDERED that the motion to dismiss this appeal is
GRANTED.
       IT IS FURTHER ORDERED that the parties' requests for attorney fees are
DENIED.
       IT IS FURTHER ORDRED that this appeal is DISMISSED with prejudice.
       The Clerk is directe to provide copies of this Order to all counsel of record.
       DATED this Z.( day of June, 2022.
9
4! Al .''1*IL